Wait, J.
The appellant can take nothing by her appeal. Whether she was entitled to be allowed the items of her account as administratrix was matter for adjudication by the judge of the Probate Court which appointed her. So far as questions of fact are concerned, we are bound by the findings made by the judge, as no report of the evidence is made. Jones v. Jones, 223 Mass. 540. No error of law appears. As administratrix she was properly allowed so much of the amount paid for expenses attending the last illness of the deceased as the judge found to be reasonably and properly expended; but no more. The ultimate decision with regard to the propriety and reasonableness of the charges rested, not with her, but with him. The item for religious services at the funeral and for a lot for burial was properly allowed. The items five to eleven of the account had not been paid by her, and, for that reason, were disallowed properly, even if an allowance would have been appropriate had she actually paid out the.amounts charged. An accountant has no right to in*458sist that money held for application to the discharge of obligations shall be allowed as money actually paid out. It is for payments, not for appropriations, that the accountant may rightfully demand allowance. Browne v. Doolittle, 151 Mass. 595.
The order that she turn over the bank book and money held by her on deposit was proper. Her right or lack of right to withhold them had been determined in another proceeding. It was not open on this appeal. The total of items one and two allowed, $363.30, is stated as $353.30 in the decree. The balance in cash held by the accountant should be modified accordingly to read $2,440.63. The decree should be modified to correct these apparent clerical errors, and when so modified is affirmed.

Ordered accordingly.